PER CURIAM.
The deputy commissioner’s order for permanent partial disability benefits of $48.24 per week for 142 weeks is amended to correct the scrivener’s error and to require payment for 140 weeks instead, and as *214amended it is AFFIRMED. This appeal, based entirely on that scrivener’s error in the deputy’s order, would have been averted had appellant’s counsel consulted with appellee’s counsel and with the deputy. Instead, the appeal delayed for several months the payment of compensation not otherwise contested and needlessly utilized public resources in this court’s processing of the appeal.
MILLS, C. J., ROBERT P. SMITH, J., and WILLIAM C. OWEN, Jr., (Retired), Associate Judge, concur.